DISTRICT COURT OF APPEAL OF THE STATE OF FLORIDA
                              FOURTH DISTRICT

                              MARC COOPER,
                                Appellant,

                                    v.

                         STATE OF FLORIDA,
                              Appellee.

                              No. 4D21-1245

                         [September 2, 2021]

   Appeal of an order denying rule 3.850 motion from the Circuit Court
for the Fifteenth Judicial Circuit, Palm Beach County; Caroline C.
Shepherd, Judge; L.T. Case No. 502007CF014206AXXXMB.

  Marc Cooper, Miami, pro se.

  No appearance required for appellee.

PER CURIAM.

  Affirmed.

MAY, KLINGENSMITH, and KUNTZ, JJ., concur.

                          *          *          *

  Not final until disposition of timely filed motion for rehearing.